Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 4/15/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
No new grounds of rejection are set forth below.  Thus, the following action is properly made final.

Election/Restrictions
Applicant's election with traverse of Group I (claims 16-24) in the reply filed on 4/15/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue search or examination burden.  This is not found persuasive because the basis for the restriction is that they lack unity of invention for not sharing the same or corresponding technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/15/2021.



Claim Rejections - 35 USC § 103
Claims 16-18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Feldermann (US 8,455,581) in view of Margotte (US 3,875,123).
The rejection is adequately set forth in paragraph 9 of Office action mailed on 1/28/2021 and is incorporated here by reference.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Feldermann (US 8,455,581) in view of Margotte (US 3,875,123) and further in view of Hilgers (EP 1046675).
The rejection is adequately set forth in paragraph 10 of Office action mailed on 1/28/2021 and is incorporated here by reference.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Feldermann (US 8,455,581) in view of Margotte (US 3,875,123) and further in view of Takagi (US 6,956,073).
The rejection is adequately set forth in paragraph 11 of Office action mailed on 1/28/2021 and is incorporated here by reference.

Double Patenting
Claims 16-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, 14, and 15 of U.S. Patent No. 10,655,011. 
The rejection is adequately set forth in paragraph 12 of Office action mailed on 1/28/2021 and is incorporated here by reference.

Response to Arguments
Applicant's arguments filed 4/15/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues (A) that there is no reason to select titanium dioxide from the “long and diverse list” of additives taught by Feldermann and (B) that the claimed invention provide for unexpected results regarding electrical surface resistance and low temperature ductility.
	With respect to argument (A), case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize the titanium dioxide explicitly taught by Feldermann as a suitable ingredient in an amount taught by Margotte.
	With respect to argument (B), the data of the specification as originally filed has been fully considered, however, it is insufficient to establish unexpected results because the data is not reasonably commensurate in scope with the scope of the claims.  Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in scope with the claimed invention.  In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983).  Specifically, the exemplified titanium dioxide that is Kronos 2233 has rutile structure and specific surface area and oil absorption (properties which significantly affect physical and mechanical properties of a filled polymer composition) is not representative of generic titanium dioxide like claimed.  Case law holds that evidence of superior properties in one species is insufficient to establish the nonobviousness of a subgenus containing hundreds of compounds.  In re Greenfield, 571 F.2d 1185, 1189, 197 USPQ 227, 230 (CCPA 1978).  Also, the examples only include a specific mixture of polycarbonate, acrylonitrile butadiene styrene, and polyetheramide block copolymer in a weight ratio of 70/23/7 which is not representative of the claimed components A, B, and C in their corresponding amounts.  It is not clear that compositions comprising other (co)polymers in varying amounts still within the scope of the instant claims would still exhibit the observed improvements.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn